Citation Nr: 1215851	
Decision Date: 05/02/12    Archive Date: 05/10/12

DOCKET NO.  06-20 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for the Veteran's service-connected right knee degenerative joint disease (hereafter "right knee arthritis").

2.  Entitlement to a rating in excess of 20 percent for the Veteran's service-connected internal derangement, right knee, post-operative anterior cruciate ligament reconstruction (hereafter "right knee instability").

3.  Entitlement to an initial rating in excess of 10 percent for the Veteran's service-connected left hip tendinitis (hereafter "left hip disorder"). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1985 to July 1990. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, that denied the benefit sought on appeal.  The Veteran appealed that decision and the case was referred to the Board for appellate review.  

The Veteran's claim was previously before the Board in June 2010, on which occasion the Board remanded the claim to allow the Appeals Management Center (AMC) to further assist the Veteran in the development of his claim.  The requested development has been completed to the extent possible and no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  

The issue of entitlement to service connection for an acquired psychiatric disorder has been raised by the record and was referred to the AOJ in the Board's June 2010 Remand.  However, it is not clear that any development or adjudication has taken place on this claim.  Accordingly, it is again referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  Prior to December 28, 2009, and after September 16, 2010, the Veteran's service-connected right knee disorder was not manifested by genu recurvatum, dislocation of the semilunar cartilage, removal of the semilunar cartilage, ankylosis, impairment of the tibia and fibula with moderate knee or ankle disability, flexion limited to 45 degrees or extension limited to 15 degrees.

2.  From December 28, 2009 to September 16, 2010 the Veteran's service-connected right knee disorder was manifested by extension limited to between 20 and 25 degrees, but not by extension limited to 30 degrees, flexion limited to 45 degrees, nonunion of the tibia and fibula or any type of ankylosis.

3.  The Veteran's service-connected right knee instability may not be categorized as any more than moderate for any point during the period on appeal.  

4.  The Veteran's service-connected left hip disability has not been manifested by ankylosis, limitation of flexion to 30 degrees, limitation of abduction with motion lost beyond 10 degrees, flail joint, or impairment of the femur with nonunion or malunion resulting in moderate knee or hip disability.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the Veteran's service-connected right knee degenerative joint disease were not met for any time prior to December 18, 2009, or for any period after September 16, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.40, 4.59, 4.71a, Diagnostic Codes (DC) 5003, 5256-5263 (2011).

2.  The criteria for a rating of 30 percent for the Veteran's service-connected right knee degenerative joint disease have been met for the period between December 28, 2009 and September 16, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.40, 4.59, 4.71a, Diagnostic Codes (DC) 5003, 5256-5263 (2011).

3.  The criteria for a rating in excess of 20 percent for the Veteran's service-connected internal derangement, right knee, post-operative anterior cruciate ligament reconstruction have not been met for any time during the period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.40, 4.59, 4.71a, Diagnostic Codes (DC) 5003, 5256-5263 (2011).

4.  The criteria for a rating in excess of 10 percent for the Veteran's service-connected left hip tendinitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.45, 4.69, 4.71a, Diagnostic Codes 5019, 5252 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The notification obligation in this case was met by way of letters from the RO to the Veteran dated February 2004, February 2006, March 2006, April 2006, July 2010 and April 2011.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board notes that the United States Court of Appeals for Veterans Claims (Veterans Court), in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), clarified VA's notice obligations in increased rating claims.  The Federal Circuit has reversed the Veterans Court's decision in Vazquez-Flores, however, finding that VA is not required to tailor § 5103(a) notice to individual veterans or to notify them that they may present evidence showing the effect that worsening of a service-connected disability has on their employment and daily life for proper claims adjudication.  For an increased rating claim, section § 5103(a) now requires that the Secretary notify claimants generally that, to substantiate a claim, they must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd sub. nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (holding that notice specific to individual Veterans is no longer required in increased compensation claims).  

With regard to the Veteran's claim of entitlement to increased initial ratings for his service-connected right knee disorder and service-connected left hip disorder, the Board notes that these claims originate from the grant of service connection for those disabilities and that Vazquez-Flores is therefore inapplicable.  

With regard to the increased rating claim for the Veteran's service-connected right knee instability, the Board finds that any notice error with respect to Vazquez did not affect the essential fairness of the adjudication as the Veteran has demonstrated actual knowledge of what was necessary to substantiate his claim for an increased rating.  Specifically, the May 2006 Statement of the Case (SOC) noted the applicable rating criteria and this has been followed by a subsequent adjudication in December 2011.  The Veteran had has a meaningful opportunity to participate in the development of that claim and the Board finds that no prejudice to the Veteran will result from proceeding with adjudication without additional notice or process.  

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances of this case.  In addition, the Veteran and his representative have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal and have not argued that any errors or deficiencies in the accomplishment of the duty to notify or the duty to assist have prejudiced the Veteran in the adjudication of his appeal.  

The Veteran has been afforded several VA examinations during the pendency of the appeal.  The reports from those examinations reflect that the examiners reviewed the Veteran's medical records, recorded his current complaints, conducted appropriate examinations and rendered diagnoses and opinions consistent with the remainder of the evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Additional examination is unnecessary, and the Board finds that the RO has satisfied the duty to notify and the duty to assist.  Accordingly, it will proceed to a discussion of the merits of the Veteran's appeal.

The Veteran first claimed entitlement to service connection for right knee instability in July 1990.  Entitlement to service connection for right knee instability under Diagnostic Code 5257 was granted in a December 1990 rating decision.  In January 2004 the Veteran claimed entitlement to an increased rating for that condition and also claimed entitlement to service connection for a left hip disorder.  In an April 2004 rating decision the RO granted entitlement to a 20 percent rating for the Veteran's right knee instability and entitlement to service connection for the Veteran's left hip disorder, with a 10 percent disability rating.  The RO also granted entitlement to service connection for right knee arthritis under Diagnostic Code 5003, assigning a 10 percent disability rating.  The effective date for each of those ratings was January 13, 2004, the date that the Veteran first filed his claim.

The Veteran submitted a Notice of Disagreement (NOD) with the ratings assigned in January 2005.  In May 2006 the RO issued a Statement of the Case (SOC), and in June 2006 the Veteran filed a Substantive Appeal (VA Form 9).  The Veteran's claim first came before the Board in June 2010, at which time the Board remanded the claim for further development.  The requested development has been completed, and no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the Veteran's claim is once again before the Board.  

Essentially, the Veteran contends that the evaluations he has received for his right knee disorder, right knee instability and left hip disorder do not accurately reflect the severity of those conditions.  Disability evaluations are determined by evaluating the extent to which a veteran's service-connected condition adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ranges.  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinksi, 1 Vet. App. 589 (1991).  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required by that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

While the veteran's entire history is reviewed when assigning a disability evaluation, where service connection has already been established, and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Moreover, separate ratings can be assigned for separate periods of time based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. Ap. 119 (1999).

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all findings specified.  38 C.F.R. § 4.21.  The Board will consider the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4, whether or not they were raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2011).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

It is possible for a veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal strength, speed coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesion, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidence by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2011).  

In addition, in evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement and weakness.  38 C.F.R. §§ 4.44, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the diagnostic code provisions governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the diagnostic code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  


The Board also notes that pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for a total disability rating by reason of individual unemployability due to service-connected disability (TDIU) is considered part and parcel of an increased-rating claim when the issue of unemployability is raised by the record.  In this case, the issue of unemployability is not raised by the record and all evidence of record indicates that the Veteran is currently employed.  The record does not indicate that the Veteran is unable to work and there is no allegation that his service-connected conditions have resulted in unemployment.  Therefore, consideration of a TDIU is not warranted.   

Right Knee Arthritis & Instability

The Veteran has been granted entitlement to service connection for two separate right knee conditions: right knee arthritis and right knee instability.  The Veteran's right knee arthritis has been assigned a 10 percent disability rating under Diagnostic Code 5003.  The Veteran's right knee instability has been assigned a 20 percent disability rating under Diagnostic Code 5257.  Neither of the Veteran's specific diagnoses are listed in the Rating Schedule.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2011). 

Knee disabilities may be rated under several different diagnostic codes.  If the evidence shows compensable limitation of both flexion and extension, two separate disability ratings may be assigned.  VAOPGCPREC 9-2004.  Diagnostic Code 5260 concerns limitation of leg flexion.  A noncompensable evaluation is assigned where flexion is limited to 60 degrees.  A 10 percent rating is assigned where flexion is limited to 45 degrees.  A 20 percent rating is assigned where flexion is limited to 30 degrees.  Finally, a 30 percent rating is assigned where flexion is limited to 15 degrees.  

Diagnostic Code 5261 concerns limitation of leg extension.  Under Diagnostic Code 5261, a noncompensable evaluation is assigned where extension is limited to 5 degrees.  A 10 percent rating is warranted where extension is limited to 10 degrees.  A 20 percent evaluation is for application where extension is limited to 15 degrees.  A 30 percent evaluation is for warranted where extension is limited to 20 degrees.  A 40 percent evaluation is warranted where extension is limited to 30 degrees.  Finally, a 50 percent evaluation is warranted where extension is limited to 45 degrees.  

Under Diagnostic Code 5003, arthritis established by x-ray findings is rated on the basis of limitation of motion of the affected joint.  When however, the limited motion of the specific joint or joints involved would be noncompensable under the appropriate diagnostic codes, a 10 percent rating is assigned for each involved major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, however, arthritis is rated as 10 percent disabling when shown by x-ray evidence of the involvement of two or more major joint or two or more minor joint groups, or as 20 percent disabling when shown by x-ray evidence of the involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011). 

Under Diagnostic Code 5257, for other impairment of the knee, a 10 percent rating may be assigned for recurrent subluxation or lateral instability which is slight.  A 20 percent rating may be assigned for recurrent subluxation or lateral instability which is moderate, and a 30 percent rating may be assigned for recurrent subluxation or lateral instability which is severe.  

Under Diagnostic Code 5258 a 20 percent rating may be assigned for dislocated semilunar cartilage with frequent episodes of locking, pain and effusion.  

Additional rating criteria are found under Diagnostic Code 5256 (ankylosis of the knee), 5259 (symptomatic removal of the semilunar cartilage), 5262 (impairment of the tibia and fibula) and 5263 (genu recurvatum).  

VA's General Counsel has provided guidance concerning increased rating claims for knee disabilities.  See VAOPGCPREC 23-97 (1997); 62 Fed. Reg. 63,604 (1997).  In VAOPGCPREC 23-97, it was held that a veteran who has arthritis and instability of the knee might be rated separately under Diagnostic Codes 5003 and 5257, provided that any separate rating must be based upon additional disability.  When a knee disability is already rated under Diagnostic Code 5257, the veteran must also have limitation of motion under Diagnostic Code 5260 or Diagnostic Code 5261 in order to obtain a separate rating for arthritis.  Of course, a separate rating must be based upon additional disability.  

In VAOPGCPREC 9-98 (1998), 63 Fed. Reg. 56,704 (1998), the VA General Counsel clarified that when a veteran has a knee disability evaluated under Diagnostic Code 5257, to warrant a separate rating for arthritis based on x-ray findings, the limitation of motion need not be compensable under Diagnostic Code 5260 or Diagnostic Code 5261; rather, such limited motion must at least meet the criteria for a zero-percent rating.  A separate rating for arthritis could also be based on x-ray findings and painful motion under 38 C.F.R. § 4.59.  In addition, the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 must be considered in assigning an evaluation for degenerative or traumatic arthritis under Diagnostic Code 5003 or Diagnostic Code 5010.  Rating personnel must consider functional loss and clearly explain the impact of pain upon the disability.  Further, if a musculoskeletal disability is rated under a specific diagnostic code that does not involve limitation of motion and another diagnostic code based on limitation of motion may be applicable, the latter diagnostic code must be considered in light of sections 4.40, 4.45 and 4.59. 

The relevant evidence of record includes private treatment records, VA treatment records, VA examination reports and written statements from the Veteran.  

In March 2004, in response to his increased rating claim, the Veteran was afforded a VA examination.  During that examination the Veteran reported increased pain and occasional episodes of giving way in the knee.  He stated that he has difficulty kneeling, squatting and climbing, and that he also has difficulty with prolonged standing or walking.  On physical examination the examiner noted that the Veteran lacked 10 degrees of full extension.  Flexion was to 105 degrees.  There was tenderness along the medial joint line and loss of the Veteran's normal valgus angle.  Valgus pseudolaxity was noted, as was moderate crepitation and mild effusion.  Radiographic imagery revealed aggressive degenerative changes with obliteration of the medial compartment.  The examiner diagnosed the Veteran with anterior cruciate ligament insufficiency, status post multiple surgeries with severe degenerative joint disease and diminished range of motion.  

Private treatment records from September 2004 indicate that the Veteran had full extension on the right.  The evaluating physician stated that the knee was loose in varus and valgus with about 30 degrees of flexion.  Tenderness along the medial joint line was also noted.  The private physician stated that the Veteran likely had a small tear of the medial meniscus and that radiographic imagery showed two screws from ACL reconstruction, as well as narrowing medially and spurring.  Treatment records from October 2004 indicate that a MRI did not show any meniscal tear.  Subsequent treatment records show continued reports of right knee pain.  

In March 2006 the Veteran was afforded an additional VA examination.  During that examination the Veteran reported bilateral knee pain at the anterior aspect, with the right knee being more severe.  Associated stiffness and instability were also reported.  There was no evidence of weakness, locking, fatigability or lack of endurance.  Occasional swelling was reported, as well as difficulty walking and limited range of motion.  Physical examination revealed normal walking and standing and no abnormal shoe wear.  There was no evidence of ankylosis.  Range of motion studies revealed 10 degrees less than full extension and flexion to 90 degrees.  Tenderness along the medial joint line was noted, with pain starting at 80 degrees of flexion after repetitive motion.  There was evidence of valgus at 30 degrees of flexion and also in neutral.  Moderate crepitus and mild soft tissue swelling was indicated.  McMurray's test was negative, but Lachman's test was positive.  Anterior and posterior drawer testing was negative.  The examiner stated that the Veteran had right knee degenerative joint disease associated with internal derangement postoperative changes.  

In his June 2006 Substantive Appeal (VA Form 9) the Veteran stated that his right knee gives out and has resulted in numerous falls.  He also reported that he has painful motion, a loss of muscle density, muscle atrophy due to disuse and loss of flexion resulting in extreme pain when walking.

Subsequent private treatment records from December 2009 indicate that the Veteran had an antalgic gait on his right side.  Examination of the right knee revealed a fixed flexion deformity of approximately 20 degrees, with flexion limited to 90 degrees and 1+ interarticular effusion.  There was no other evidence of instability.   Radiographic imagery was in keeping with advanced to severe tricompartmental arthritis with evidence of previous ACL repair.  The examiner's diagnosis was severe posttraumatic arthritis of the right knee.  Additional private treatment records from throughout 2009 and 2010 show continued reports of right knee pain.  

The Veteran was afforded an additional VA examination in July 2010.  During that examination the Veteran reported chronic pain in his right knee along with swelling and some minor instability.  The Veteran also reported loss of range of motion.  He stated that he has flare-ups with increased pain and swelling with prolonged walking or standing.  No incapacitating events were reported and the Veteran stated that he does not use a cane or brace.  Physical examination revealed right thigh atrophy of both the quadriceps and hamstring.  The Veteran was flexed to 25 degrees and could not fully extend.  Range of motion was from 25 degrees to 90 degrees.  Repetitive motion did not produce any pain, weakness or fatigue.  Lateral and medial stress of the knee did not show any laxity of the lateral or medial collateral ligaments.  The Veteran had a negative anterior and posterior drawer sign, indicating intact anterior and posterior cruciate ligaments.  There was no indication of tenderness of swelling around the medial or lateral aspect of the joint.  There was no Baker cyst or tenderness to the posterior aspect of the joint.  The assessment made was degenerative joint disease of the right knee.  The Veteran reported that he was currently employed.  

The Veteran was afforded his most recent VA examination in September 2010.  During that examination the Veteran again reported increasing right knee pain and instability.  Physical examination revealed a normal gait and no other evidence of abnormal weight bearing.  There was vague mild tenderness along the right knee, as well as abnormal motion.  Anterior and posterior drawer testing was negative, as was McMurray's test.  The examiner stated that there was no evidence of instability, patellar abnormality or meniscus abnormality.  Range of motion studies revealed extension to 10 degrees and flexion to 125 degrees, with pain at the endpoint of range of motion. 

As noted, there are two separate ratings currently on appeal: the 10 percent rating assigned for the Veteran's right knee arthritis and the 20 percent rating assigned for the Veteran's right knee instability.  Available diagnostic codes include Diagnostic Code 5260 for limitation of flexion, and Diagnostic Code 5261 for limitation of extension.  In addition, Diagnostic Code 5256 for ankylosis, Diagnostic Code 5257 for other impairment of the knee, Diagnostic Code 5258 for dislocation of the semilunar cartilage, Diagnostic Code 5259 for removal of the semilunar cartilage, Diagnostic Code 5262 for impairment of the tibia and fibula, and Diagnostic Code 5263 for genu recurvatum, should also be considered.  Pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain is inapplicable to ratings under Diagnostic Codes 5256 to 5259 and Diagnostic Codes 5262 and 5263 because they are not predicated on loss of range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

With regard to the Veteran's right knee arthritis, and after a thorough review of the entirety of the record, the Board has determined that a staged disability rating of 30 percent is necessary for the period beginning on December 28, 2009, and ending on September 16, 2010.  Following that period the evidence demonstrates that the Veteran's right knee disorder substantially improved, with symptomatology warranting only a 10 percent rating.   See Singleton v. Shinseki, 23 Vet. App. 376 (2010) (the procedural protections of 38 C.F.R. § 3.344, regarding the stabilization of disability evaluations, are inapplicable when the Board is retroactively assigning staged ratings.)

In so finding, the Board notes that the Veteran has been assigned a 10 percent rating for his right knee arthritis condition under Diagnostic Code 5003.  Ratings in excess of 10 percent for knee arthritis may be granted where there is compensable limitation of motion under either Diagnostic Code 5260 or Diagnostic Code 5261.  In reviewing the medical evidence of record the Board notes that at no point during the period on appeal was there any finding of flexion limited to 45 degrees, the minimum requirement for a compensable rating under Diagnostic Code 5260.  

On the other hand, the medical evidence of record does indicate that the Veteran had a period of worsening resulting in substantially limited range of motion with regard to extension.  Private treatment records from December 2009 indicate that the Veteran's extension was limited to 20 degrees.  In addition, a VA examination report from July 2010 shows that the Veteran's right knee had extension limited to 25 degrees.  A subsequent VA examination report from September 2010 does show substantial improvement, with extension limited by only 10 degrees.  

The findings from December 2009 and July 2010 indicate a significant worsening during that time, with substantial improvement by the September 2010 examination.  While the most recent findings warrant a 10 percent evaluation, the findings from December 2009 and July 2010 are sufficient to grant a staged rating of 30 percent for the period from December 28, 2009 to September 16, 2010.  The Board recognizes the potential applicability of 38 C.F.R. § 4.7, which states that if two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required by that evaluation.  However, the single isolated finding of limitation of extension to 25 degrees is not a sufficient basis on which to grant the next higher rating of 40 percent.  

Accordingly, the Board finds that a rating in excess of 10 percent is not warranted for the period prior to December 28, 2009; that a rating of 30 percent, but no higher, is warranted for the period from December 28, 2009 to September 16, 2010; and that a rating in excess of 10 percent is not warranted for the period after September 16, 2010.  

As noted above, two separate disability ratings may be assigned if the evidence shows compensable limitation of both flexion and extension.  VAOPGCPREC 9-2004.  However, as noted above there is no evidence that the Veteran's limitations with regard to either flexion have ever been severe enough to warrant a compensable rating, even when considering DeLuca factors.

Moving on to the Veteran's separate 20 percent rating for right knee instability, the Board has determined that the evidence does not demonstrate that a rating in excess of 20 percent has been warranted for any time during the period on appeal.  As noted above, Diagnostic Code 5257 allows for a 10 percent rating for cases of recurrent subluxation or lateral instability that are slight, a 20 percent rating for cases of recurrent subluxation or lateral instability that are moderate, and a 30 percent rating for cases of recurrent subluxation or lateral instability that are severe.  Despite conflicting evidence showing both the presence of and the absence of right knee instability, there is no objective evidence in the claims file indicating that the Veteran's right knee instability may reasonably be characterized as any more than moderate.  

Finally, the Board notes that there is no evidence that the Veteran has undergone removal of the semilunar cartilage as required under Diagnostic Code 5259, that he experiences frequent episodes of "locking," pain or effusion into the joint due to dislocation of the semilunar cartilage as required under Diagnostic Code 5258, that he suffers from genu recurvatum as required under Diagnostic Code 5263, or that he has impairment of the tibia and fibula as required under Diagnostic Code 5262. 

With regard to Diagnostic Code 5256, for ankylosis, the Board does note that private treatment records from December 2009 indicate a "fixed flexion deformity" of approximately 20 degrees.  However, that finding is followed by a statement that flexion in that knee was limited to 90 degrees, indicating that there was no ankylosis manifest.  Moreover, there is no other evidence indicative of any type of deformity.  Accordingly, an increased rating is not warranted under Diagnostic Code 5256.

In exceptional cases, extraschedular ratings may be assigned.  See 38 C.F.R. § 3.321(b)(1).  The Board has considered assignment of an extra-schedular evaluation but the record does not show that the Veteran's right knee disorder and right knee instability have required frequent hospitalization, or that manifestations of those disabilities have at any point exceeded those contemplated by the schedular criteria.  Therefore, assignment of an extraschedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Thun v. Peake, 22 Vet. App. 111 (2008).  

In sum, except for the period between December 28, 2009 and September 16, 2010, for which a 30 percent staged rating is warranted, the record does not indicate that the Veteran's right knee arthritis has warranted a rating in excess of 10 percent.  Moreover, the record does not demonstrate that the Veteran's right knee instability has warranted a rating in excess of 20 percent for any time during the period currently on appeal.  To the extent that the Veteran argues entitlement to higher ratings, the Board places greater probative value to the clinical findings and opinions by VA examiners who have greater expertise and training than the Veteran in evaluating the extent orthopedic disability in this case.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001).

Left Hip

The Veteran has also claimed entitlement to a rating in excess of 10 percent for his service-connected left hip disorder.  That condition was been rated as 10 percent disabling under Diagnostic Code 5251-5024 for the entirety of the period on appeal.  

As noted below, the Veteran has been diagnosed with tendinitis.  Diagnostic Code 5024, for tenosynovitis, states that disease under that diagnostic code are to be rated on limitation of motion of the affected part as degenerative arthritis.  In turn, Diagnostic Code 5003, for degenerative arthritis, states that arthritis established by x-ray findings is rated on the basis of limitation of motion of the affected joint.  When however, the limited motion of the specific joint or joints involved would be noncompensable under the appropriate diagnostic codes, a 10 percent rating is assigned for each involved major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, however, arthritis is rated as 10 percent disabling when shown by x-ray evidence of the involvement of two or more major joint or two or more minor joint groups, or as 20 percent disabling when shown by x-ray evidence of the involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011).

In general, 38 C.F.R. § 4.71, Plate II provides a standardized description of hip movement, to include showing that normal hip flexion is from zero to 125 degrees, and that normal hip abduction is from zero to 45 degrees.

Under Diagnostic Code 5251, for limitation of extension of the thigh, a maximum rating of 10 percent is assigned for limitation of extension to 5 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5251.

Under Diagnostic Code 5252, a 10 percent disability rating is assigned for flexion of the thigh limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5252.  For the next higher rating of 20 percent, there must be limitation of flexion to 30 degrees.  Id.

Under Diagnostic Code 5253, a 10 percent rating is assigned when there is limitation of abduction of the thigh such that the legs cannot be crossed or there is limitation of rotation such that it is not possible to toe out more than 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5253.  Where there is limitation of thigh abduction with motion lost beyond 10 degrees, a 20 percent rating is assigned.  Id.

The relevant evidence of record includes private treatment records, VA treatment records, VA examination reports and written statements from the Veteran.

VA treatment records from January 2004 indicate findings of muscle atrophy associated with the Veteran's right knee.  In March 2004, in response to his claim of entitlement to service connection, the Veteran was afforded a VA examination.  During that examination the Veteran reported that he began developing increased symptoms of pain in his left hip approximately two years ago.  He stated that the pain began over his groin and radiated to the lateral aspect of his hip.  On physical examination the examiner noted that the left hip had full range of motion.  Pain was noted with resisted external rotation and there was pain on flexion past 100 degrees.  Tenderness to palpation over the lateral aspect of the hip and over the anterior aspect of the hip was also noted.  The examiner diagnosed the Veteran with left hip tendonitis.  

Private treatment records from September 2004 indicate that the Veteran reported having had left hip pain with a history of four to five months.  The evaluating physician stated that the Veteran's left hip causes anterior pain near the hip joint.  Radiographic imagery provided at that time did not reveal any particular changes.  Treatment records from October 2004 note that an MRI showed definite edema in the anterior part of the acetabulum.  The Veteran was provided with an intra-articular injection at that time.  Subsequent treatment records show continued reports of left hip pain.  

The Veteran was afforded an additional VA examination in March 2006.  During that examination the Veteran reported that his left hip is occasionally tender.  He stated that he has difficulty walking, climbing stairs and squatting.  He stated that he has flare-ups approximately every other day.  On physical examination there was no evidence of ankylosis.  There was tenderness to palpation over the lateral aspect of the hip.  Range of motion studies revealed full range of motion with flexion from zero to 125 degrees, extension from zero to 30 degrees, adduction from zero to 25 degrees, abduction from zero to 45 degrees, external rotation from zero to 60 degrees and internal rotation from zero to 40 degrees.  Repetitive motion resulted in pain starting at 115 degrees of flexion and at 50 degrees of external rotation.  Joint function was not additionally limited by weakness, fatigability, lack of endurance or incoordination following repetitive movement.  Radiographic imagery revealed hip superior joint space narrowing with embernation near the acetabular root.  There was no evidence of fracture or dislocation.  

Private treatment records from December 2009 indicate that the Veteran reported a feeling of instability involving his left hip.  The evaluating physician states that the Veteran's range of motion was painful in internal rotation and abduction.  He stated that he was able to elicit a clicking sensation over the joint.  Subsequent private treatment records from January 2010 indicate that the Veteran underwent a left hip arthrogram.  The evaluating physician's impressions included a small insufficiency fracture in the left iliac bone, a small superior left acetabular labral tear and a small degenerative cyst in the right femoral head.  

In July 2010 the Veteran was afforded an additional VA examination.  During that examination the Veteran reported that he gets a locking sensation in his hip, primarily with internal rotation.  He stated that when this happens, he also has pain in his hip, and that he also has hip pain with external rotation.  The Veteran did not report any incapacitating episodes and the examiner stated that the Veteran does not have any true flare-ups.  No inflammatory joint disease was indicated.  Physical examination revealed that the left hip appeared anatomically normal.  There was no tenderness or swelling in any aspect of the hip and no indication of instability.  Range of motion studies revealed flexion to 125 degrees, extension to 30 degrees, adduction to 25 degrees, abduction to 45 degrees, external rotation to 60 degrees and internal rotation to 40 degrees.  There was no weakness or fatigue and repetitive motion did not alter range of motion.

The Veteran's most recent VA examination was provided in September 2010.  During that examination the Veteran reported persistent left hip pain.  The Veteran also reported stiffness and decreased speed of joint motion.  On physical examination there was no evidence of abnormal weight bearing or ankylosis, but there was objective evidence of pain with active range of motion.  Range of motion studies revealed flexion of zero to 125 degrees, extension from zero to 30 degrees, abduction from zero to 45 degrees, adduction from zero to 25 degrees, external rotation from zero to 60 degrees and internal rotation from zero to 40 degrees.  Pain was noted at endpoints, but there were no additional limitations due to pain or after three repetitions of range of motion.  The examiner diagnosed the Veteran with left hip tendinitis.  

Subsequent private treatment records show continued treatment for left hip pain and painful range of motion. 

After thoroughly reviewing the evidence of record, the Board finds that the Veteran's left hip disorder does not warrant a rating in excess of 10 percent for any time during the appeal period.  With respect to range of motion, the Veteran's clinical findings do not demonstrate flexion limited to 30 degrees, limitation of abduction beyond 10 degrees or limitation of extension to 5 degrees.  In fact, the evidence of record demonstrates findings that fall well short of the criteria for compensable limitation of motion under Diagnostic Codes 5251, 5252 and 5253.  Even in light of the Veteran's subjective complaints, the overall lay and medical evidence demonstrates that, even when considering functional loss due to pain, weakness, fatigability, or incoordination, the Veteran's overall left hip motion does not meet, or more nearly approximate, the criteria for a compensable rating under Diagnostic Codes 5251, 5252 and 5253.

The Board has also considered the applicability of other potentially applicable diagnostic codes.  Other diagnostic codes related to the hip include Diagnostic Code 5250 for ankylosis of the hip, Diagnostic Code 5254 for flail joint, and Diagnostic Code 5255 for impairment of the femur. The medical evidence does not indicate the Veteran's left hip disability has resulted in a flail joint or impairment of the femur, and so Diagnostic Codes 5254 and 5255 are inapplicable.  Furthermore, Diagnostic Code 5250 is also inapplicable as no form of ankylosis has been demonstrated.  See generally Lewis v. Derwinski, 3 Vet. App. 259 (1992) (defining ankylosis as immobility and consolidation of a joint due to disease, injury, or surgical procedure).

In short, the medical evidence does indicate that the Veteran's left hip is manifested by complaints of pain and limitation of motion.  However, that evidence does not indicate range of motion results warranting a higher rating under Diagnostic Codes 5251, 5252 or 5253.  The Board notes that the Veteran's functional loss was considered.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca, 8 Vet. App. 202.  Indeed, while the RO has stated that the 10 percent rating already assigned is for limitation of extension under Diagnostic Code 5251 it appears that this rating was actually based on functional loss due to pain noted in the Veteran's private and VA treatment records and VA examination reports.  There is no evidence of any symptomatology warranting a rating in excess of 10 percent under any of the applicable diagnostic codes.  

In exceptional cases, extraschedular ratings may be assigned.  See 38 C.F.R. § 3.321(b)(1).  The Board has considered assignment of an extra-schedular evaluation but the record does not show that the Veteran's left hip disorder has required frequent hospitalization, or that manifestations of that disability has, at any point, exceeded those contemplated by the schedular criteria.  Therefore, assignment of an extraschedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Thun v. Peake, 22 Vet. App. 111 (2008).  

Overall, the lay and medical evidence is against a rating greater than 10 percent for left hip disability for any time during the appeal period.  To the extent that the Veteran argues entitlement to a higher rating, the Board places greater probative value to the clinical findings and opinions by VA examiners who have greater expertise and training than the Veteran in evaluating the extent orthopedic disability in this case.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001).








	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to a rating in excess of 10 percent for the Veteran's service-connected right knee degenerative joint disease is denied for the periods prior to December 28, 2009, and after September 16, 2010.

Entitlement to a staged rating of 30 percent for the Veteran's service-connected right knee degenerative joint disease is granted from December 28, 2009 to September 16, 2010, to the extent warranted under pertinent laws and regulations.  

Entitlement to a rating in excess of 10 percent for the Veteran's service-connected internal derangement, right knee, post-operative anterior cruciate ligament reconstruction, is denied.

Entitlement to a rating in excess of 10 percent for the Veteran's service-connected left hip tendinitis is denied. 




____________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


